Citation Nr: 0424841	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1988 to March 
1994, with two months of unverified prior active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

During a September 2003 hearing before a decision review 
officer at the RO, the veteran withdrew the following claims:  
entitlement to service connection for 1) chest pain, 2) upper 
spine pain, 3) migraine headaches and 4) an adjustment 
disorder with depression.  See Transcript, p. 25.  It was 
agreed that these conditions would not be addressed as 
separate issues on appeal, but instead would be considered as 
part of the claim for a rating in excess of 30 percent for 
PTSD.


REMAND

The Board notes that, according to a September 2003 RO report 
of contact (VA-Form 119), the veteran requested a video 
hearing as well as a personal hearing before an RO decision 
review officer.  The note indicates that the RO accepted the 
veteran's August 2003 substantive appeal (VA-Form 9) as a 
request for both hearings.  Although the veteran appeared for 
a hearing in September 2003 before a decision review officer, 
it does not appear that the RO scheduled a Board video 
hearing or that the veteran has withdrawn his request for a 
Board video hearing.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled to appear 
at a videoconference hearing before a 
Veterans Law Judge as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


